United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
AVIATION DEPOT, Alameda, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Sylvia R. Johnson, for the appellant
Thomas G. Giblin, for the Director

Docket No. 07-519
Issued: September 24, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 14, 2006 appellant filed a timely appeal from a December 15, 2005
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant is required to refund $48,242.54 to the Office because he
received a double recovery from third-party settlements in addition to receiving wage-loss
compensation under the Federal Employees’ Compensation Act.1
FACTUAL HISTORY
This case has previously been before the Board. By decision dated August 13, 2003, the
Board found that appellant received a double recovery from third-party settlements in addition to
compensation payments under the Act. The Board found that the Office properly applied federal
1

5 U.S.C. §§ 8101-8193.

regulations to find that an overpayment was created in the amount of $48,242.54 and that
mandatory recovery by offset against future compensation payments must be made at the rate of
$1,000.00 per payment period.2 On September 26, 2003 appellant filed a petition for
reconsideration with the Board. By order dated July 1, 2004, the Board granted the petition for
reconsideration, set aside the August 13, 2003 Board decision and remanded the case to the
Office for further development to determine what was actually covered by the third-party
settlements. The Board cited its previous case, Edward S.J. Atwood,3 which remanded the case
to the Office to obtain settlement agreements. The law and the facts of the previous Board
decisions and orders are incorporated herein by reference.
By letter dated September 13, 2004, appellant’s congressional representative forwarded a
September 1, 2004 letter in which appellant’s attorney advised that documentation regarding his
settlement agreements “has long since been destroyed.” Attached were copies of a JohnsManville settlement trust list showing that appellant’s claim had been settled and documents
dated October 28, 1988 and April 9, 1992 identifying appellant as complainant and listing a
number of asbestos manufacturers and the status of appellant’s claims against them. This
evidence reflects that he had received settlements totaling $91,326.00. The record includes a
document showing that appellant’s claim against combustion engineering was settled on April 9,
1992, correspondence showing that appellant had filed a claim against Amatex Corporation, and
attorney client lists.
The Office stopped monthly deductions from appellant’s ongoing compensation pending
further development. By letter dated October 4, 2004, it requested information from appellant’s
attorney. The Office noted that appellant was claiming that the third-party recovery he received
was for conditions other than those accepted by the Office which requested that the attorney
furnish copies of the third-party agreements and/or other documentation indicating what medical
conditions were covered and a statement as to whether he received additional monies from an
additional nine companies. On October 19, 2004 the Office requested that appellant furnish
copies of the third-party recovery agreements and other documentation concerning the
agreements that he had in his possession.
On November 1, 2004 appellant’s congressional representative faxed additional
documentation to the Office including letters dated November 3 and 28, 1988 and February 17,
1989 to appellant from his attorney outlining ongoing negotiations with the Johns-Manville
Trust. The November 3, 1988 letter informed appellant that “your civil settlements do reflect
those future damages which could be estimated at the time of the original settlements, including
future pain and suffering, future medical expenses and future loss of earning capacity,” and that
“the likelihood of a deterioration in your medical condition due to asbestos exposure was taken
into account.” The letter further explained the double recovery nature of workers’ compensation
claims and civil settlements. A settlement statement dated November 13, 1992 with Unarco was
also forwarded.

2

54 ECAB 752 (2003).

3

40 ECAB 748 (1989).

2

By decision dated December 2, 2004, the Office denied modification of its May 7, 2001
decision, finding that the third-party settlements received by appellant included both the effects
of asbestos exposure and its sequelae, thereby constituting a double recovery for the conditions
accepted by the Office as employment related.4 Deductions of $1,000.00 per pay cycle were
reinstituted on December 3, 2004.
On December 28, 2004 appellant, through his congressional representative, requested a
hearing. The overpayment of $48,242.54 was repaid on October 5, 2005. At the hearing, held
on October 26, 2005, appellant’s representative argued that any recovery should be subrogated
between appellant’s private and federal employment. Appellant testified that he had worked in
both private and federal employment as a welder, and had asbestos exposure in both federal and
private employment. Appellant’s representative noted that there may not have been any
“settlement agreements” per se, just that checks were distributed.
By decision dated December 15, 2005, an Office hearing representative affirmed the
December 2, 2004 decision.
LEGAL PRECEDENT
5 U.S.C. § 8132 provides in pertinent part:
“If an injury or death for which compensation is payable under this subchapter is
caused under circumstances creating a legal liability in a person other than the
United States to pay damages, and a beneficiary entitled to compensation from the
United States for that injury or death receives money or other property in
satisfaction of that liability as a result of suit or settlement by him or in his behalf,
the beneficiary, after deducting therefrom the costs of suit and a reasonable
attorney’s fee, shall refund to the United States the amount of compensation paid
by the United States and credit any surplus on future payments of compensation
payable to him for the same injury.”
With respect to the amount of any settlement or judgment that must be refunded, section
8132 provides that “the beneficiary is entitled to retain, as a minimum, at least one fifth of the net
amount of the money or other property remaining after the expenses of a suit or settlement have
been deducted; and in addition to this minimum and at the time of distribution, an amount
equivalent to a reasonable attorney’s fee proportionate to the refund to the United States.”5
The Office’s regulations provide:
“(a) the refund to the United States is calculated as follows, using the [s]tatement
of [r]ecovery form approved by [the Office]:
(1) Determine the gross recovery as set forth in [section] 10.712;
4

The accepted conditions are asbestosis, bullous emphysema, pulmonary fibrosis and chronic obstructive
pulmonary disease.
5

5 U.S.C. § 8132.

3

(2) Subtract the amount of attorney’s fees actually paid, but not more than
the maximum amount of attorney’s fees considered by [the Office] or SOL
[Solicitor of Labor] to be reasonable, from the gross recovery (Subtotal
A);
(3) Subtract the costs of litigation, as allowed by [the Office] or SOL
(Subtotal B);
(4) Subtract one fifth of Subtotal [A] from Subtotal B (Subtotal C);
(5) Compare Subtotal C and the refundable disbursements as defined in
[section] 10.714. Subtotal D is the lower of the two amounts.
(6) Multiply Subtotal D by a percentage that is determined by dividing the
gross recovery into the amount of attorney’s fees actually paid, but not
more than the maximum amount of attorney’s fees considered by [the
Office] or SOL to be reasonable, to determine the Government’s
allowance for attorney’s fees, and subtract this amount from Subtotal D.”6
ANALYSIS
The Board finds that appellant received a double recovery from third-party settlements in
addition to compensation benefits under the Act. In the Atwood case,7 the issue was whether the
employee’s 1980 claim for lung disease and his 1988 claim for lung cancer should be treated as
separate claims since both conditions were causally related to his asbestos exposure for which he
received third-party settlements.
In this case, however, appellant filed a claim for
“asbestosis/pulmonary illness” in 1989 and on September 7, 1989 the Office accepted that he
sustained employment-related bullous emphysema, pulmonary fibrosis, surgical absence of both
upper lobes of lungs, chronic obstructive pulmonary disease and asbestosis.
During the early development of this case, in April 1991, appellant furnished the Office
with a list of asbestos manufacturers and stated, “these are the list [sic] of compan[ies] that paid
me for exposure to asbestosis. All cases [were] settled when doctors told me my illness was
asbestos related.” On June 2, 1992 the Office requested that appellant’s attorney complete a
statement of recovery. On June 13, 1992 appellant’s attorney furnished his congressional
representative with copies of various correspondence including the list of appellant’s settlement
amounts. On August 21, 1992 appellant completed an Office form indicating that he had
received $91,326.00 in third-party recovery. By letter dated December 16, 1993, the Office
informed him that he had a surplus in the amount of $48,242.54. In a July 31, 2002 pleading
prepared for appellant’s first appeal to the Board,8 his representative conceded that appellant
received a third-party settlement for asbestos exposure and also received benefits under the Act.
Appellant’s representative merely challenged the determination that appellant was at fault
6

20 C.F.R. § 10.711.

7

Supra note 3.

8

Supra note 2.

4

regarding the ensuing overpayment in compensation that had been created. Counsel stated,
“even though the claimant has no statutory right to keep all the funds he receive[d] in the
overpayment of compensation,” he should be granted waiver of recovery.
Following the Board’s July 1, 2004 remand to the Office, the Office contacted both
appellant and his attorney requesting copies of the settlement agreements. The Office was
informed that the agreements had been destroyed. However, the Office was provided with
summaries of the settlements received by appellant and correspondence provided by the attorney
to plaintiffs, as described above.
The Board finds that the record in this case establishes that appellant received third-party
recoveries from a number of asbestos manufacturers. Even though the specific settlement
agreements are no longer available, the evidence of record is sufficient to establish that the thirdparty settlements were based on appellant’s asbestos exposure during both his federal and his
private employment and covered the conditions accepted by the Office as employment related.
Appellant, therefore, received a double recovery in this case. The Board notes that, in a letter
dated November 3, 1988 regarding claims against Johns-Manville, appellant’s attorney informed
him that the civil settlements took into account the progressive nature of asbestosis and reflected
future damages which included not only pain and suffering but future medical expenses and
future loss of wage-earning capacity. There is nothing in the record to suggest that appellant’s
other settlement agreements were based on different terms. Appellant received a double
recovery and, pursuant to section 8132 of the Act, recovery may not be waived or compromised.9
The Office determined the amount of the refund due to the United States in accordance with
specific calculations as set forth in section 10.711 of the regulations and a surplus in the amount
of $48,242.54 was created.10
On appeal, appellant’s representative argued that his third-party settlements should be
apportioned because some of his asbestos exposure was during private employment. The Board
finds that, as a general rule, no attempt is made to apportion disability under the Act.11 In this
case, the Board finds that appellant did not sustain two separate injuries due to his asbestos
exposure. Rather, the exposure in both his civilian and federal employment caused the lung
conditions that have been accepted as employment related and for which he received a thirdparty recovery.12 The Board notes that, as the $48,242.54 third-party surplus has been repaid, the
issue of recovery of this overpayment is moot.
CONCLUSION
The Board finds that pursuant to 5 U.S.C. § 8132 appellant received a double recovery
surplus in the amount of $48,242.54.

9

Sammy L. High, 55 ECAB 697 (2004).

10

20 C.F.R. § 10.711; see Walter F. Nied, 57 ECAB ____ (Docket No. 06-510, issued June 22, 2006).

11

Ruey J. Yu, 49 ECAB 256 (1997).

12

Compare R.G., 58 ECAB ____ (Docket No. 06-369, issued December 13, 2006).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 15, 2005 be affirmed.
Issued: September 24, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

